DETAILED ACTION
1.	This communication is in response to application 16/717,294 filed on 12/17/2019. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Relevant documents
2.	The following documents are relevant to the instant application but do not constitute prior art.
	A. US 2016/0321287 Luthra et al. discloses nodes that contain an identifier, a semantic type attribute describing the node/object type, a version attribute and a set of permissions for the node. Luthra however does not disclose at least “and wherein the semantic type identifier comprises a permission root type or a private type; obtaining a currently recorded global version parameter from among a plurality of global version parameters, wherein global version parameters are set incrementally or decrementally, and wherein each of the global version parameters represents one permission setting operation on any node of the directory tree.

	B. US 2010/0082865 Kirshenbaum discloses a system for permission-based object access using a file server that stores permissions for objects within the system. Kirshenbaum does not disclose at least   wherein the permission setting request comprises an identifier of the node, a semantic type identifier of the node, and a permission record of the node, and wherein the semantic type identifier comprises a permission root type or a private type.

	C.  US 2013/0061252 Bernbo et al discloses interconnected data nodes that share permissions, allowing for data to be retrieved from any node with the proper permissions. Bernbo does not disclose at least wherein the permission setting request comprises an identifier of the node, a semantic type identifier of the node, and a permission record of the node, and wherein the semantic type identifier comprises a permission root type or a private type.

Reasons for allowance
	The prior art does not teach or fairly suggest wherein the permission setting request comprises an identifier of the node, a semantic type identifier of the node, and a permission record of the node, and wherein the semantic type identifier comprises a permission root type or a private type; obtain/obtaining a currently recorded global version parameter from among a plurality of global version parameters, wherein global version parameters are set incrementally or decrementally, and wherein each of the global version parameters represents one permission setting operation on any node of the directory tree; allocate/allocating, based on the currently recorded global version parameter, a permission version number to the node, wherein the permission version number is a latest global version parameter that is obtained after updating the currently recorded global version parameter when the semantic type identifier is the permission root type and the currently recorded global version parameter or the latest global version parameter when the semantic type identifier is the private type; and store/storing the identifier, the semantic type identifier, the permission version number, and the permission record of the node, wherein a permission record of a child node of the node inherits a permission record that is obtained after a current permission setting operation act on the node when the semantic type is the permission root type.
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 13, 2022